Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 3/5/2021. 
The following is the status of claims: claims 1-20 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 3/5/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 16, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 16):


“a) receiving an input at a mobile computing device used by a user to
create said virtual anchor for said geographic location, said user being physically
at said geographic location;

b) receiving geographic coordinates for said geographic location using a


c) creating a virtual anchor data structure for said geographic location,
said data structure containing details regarding said virtual anchor for said
geographic location including said geographic coordinates for said geographic
location;

d) uploading said virtual anchor data structure for said geographic location
to an anchor database, said anchor database being configured for storing virtual
anchor data structures for multiple users,.

such that said virtual anchor data structure is accessible by said multiple
users and such that, when a change to said virtual anchor data structure is made
by at least one of said multiple users, a notification is sent to said mobile
computing device”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Jones et al., US Pub. No.: US 2015/0116360, teaches an improved system for a point of interest (POI) viewpoint generation system and method may analyze attributes of photographs captured in the vicinity of a POI to automatically annotate a digital map with a viewpoint marker that corresponds to the POI; and


however, the above cited prior art does not teach or fairly suggest each and every of the above limitations

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 4/17/2019, with particular attention to paragraphs 0023-0025; and the examiner also found figures 3 and 4 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/8/2021